Exhibit 10.5

ZS PHARMA, INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into between ZS Pharma,
Inc., a Delaware corporation (“ZS Pharma”), and Mark Asbury (“Employee”). In
consideration of the premises and the following mutual terms and conditions, ZS
Pharma and Employee agree as follows:

1. Employment At Will. Employee is employed by ZS Pharma as an employee at will.
Nothing in ZS Pharma’s policies is intended to create a promise or
representation of continued employment or employment for a fixed period of time.
Similarly, no wage increase, promotion, length of service, oral promise by any
person, or any other aspect of the employment relationship that may arise shall
change the ability of either ZS Pharma or Employee to terminate the employment
relationship at will.

2. Title, Duties and Compensation.

(a) Title. Employee shall initially have the title of Senior Vice President and
General Counsel of ZS Pharma. Such title may be changed from time to time by ZS
Pharma.

(b) Duties. Employee shall perform and discharge well and faithfully for ZS
Pharma Employee’s duties and responsibilities as an employee of ZS Pharma,
including such management activities as are assigned to Employee from time to
time in connection with the business of ZS Pharma and its Affiliates. Employee
shall perform his or her duties at all times as directed. Employee shall commit
all or substantially all of Employee’s business time, energies, attention and
skill on a full-time basis to the business and operations of ZS Pharma and its
Affiliates.

(c) Compensation. As full compensation for all services to be rendered by
Employee to ZS Pharma, Employee shall receive the following compensation and
benefits:

(1) Base Salary. Employee shall receive cash compensation in the amount of
$13,750 per pay period ($330,000 if annualized), which shall be paid to Employee
in regular intervals in accordance with ZS Pharma’s customary payroll schedules
for salaried employees (“Base Salary”). The Base Salary payable to Employee may
be increased by the Board of Directors (or the Compensation Committee of the
Board of Directors) in its sole discretion.

(2) Annual Bonus. With respect to each fiscal year that ends during the Term,
Employee shall be eligible to receive an annual cash bonus opportunity equal to
an amount up to thirty percent of Employee’s annualized Base Salary (“Annual
Bonus”), based upon individual and ZS Pharma annual performance targets
(“Performance Targets”) established by mutual agreement of Employee and the
Board of Directors (taking into account the recommendation of the Compensation
Committee); provided, that if Employee and the Board of Directors



--------------------------------------------------------------------------------

cannot mutually agree on the Performance Targets for any fiscal year, the
Performance Targets for such fiscal year shall be as determined by the Board of
Directors in its sole discretion. The amount of the Annual Bonus, if any, shall
be based upon Employee’s and ZS Pharma’s attainment of the Performance Targets
as determined by the Board of Directors (or the Compensation Committee of the
Board of Directors) in its sole discretion. If target Performance Target levels
are not attained with respect to a given year, the Annual Bonus shall be payable
with respect to such year in an amount, if any, as determined by the Board of
Directors (or the Compensation Committee of the Board of Directors) in its sole
discretion. Each such Annual Bonus shall be payable on such date as is
determined by the Board of Directors in its sole discretion, but in any event on
or prior to March 15 immediately following the fiscal year with respect to which
such Annual Bonus relates. Notwithstanding any other provision of this
Section 2, a bonus shall be payable with respect to a fiscal year if Employee
earns such bonus and is employed by ZS Pharma on December 31 of the applicable
fiscal year, whether or not Employee remains employed with ZS Pharma on the
applicable bonus payment date.

(3) Stock Options. Subject to approval of the Compensation Committee, Employee
shall be granted options to purchase 85,000 shares of ZS Pharma’s common stock
(the “Stock Options”) pursuant to the Equity Plan. The exercise price of the
Stock Options will be equal to the fair market value of the common stock (as
determined under the Equity Plan) on the date of grant, June 30, 2014. At the
end of the first 12-month period following the Effective Date, 25% of the Stock
Options shall vest and may be exercised. The remaining 75% of the Stock Options
shall vest and may be exercised in equal monthly installments over the 13th
month to the 48th month following the Effective Date.

(4) Welfare and Fringe Benefits. Employee shall be entitled to participate in,
and ZS Pharma will reimburse Employee for the premiums, expenses and charges (if
any) for Employee’s share of, any medical, dental, vision and term life benefits
available from time to time to other officers of ZS Pharma under the terms and
conditions of such plans or programs. ZS Pharma shall make those reimbursement
payments to Employee during the term of his or her employment and within thirty
(30) days after receiving Employee’s statement for such premiums, expenses and
charges, along with reasonable supporting documentation.

(5) Vacation. Employee shall receive twenty days of paid time off per year
(“Vacation”), to be taken at such times and intervals as shall be mutually
determined by Employee and ZS Pharma. At the end of each year, any unused
Vacation shall be forfeited,

(d) Certain Excise Taxes. Notwithstanding anything to the contrary in this
Agreement, if Employee is a ‘disqualified individual’ (as defined in
Section 280G(c) of the Code), and the payments and benefits provided for under
this Agreement, together with any other payments and benefits which Employee has
the right to receive



--------------------------------------------------------------------------------

from ZS Pharma or any of its Affiliates, would constitute a ‘parachute payment’
(as defined in Section 280G(b)(2) of the Code), then the payments and benefits
provided for under this Agreement shall be either (a) reduced (but not below
zero) so that the present value of such total amounts and benefits received by
Employee from ZS Pharma and its Affiliates will be one dollar ($1.00) less than
three times Employee’s “base amount” (as defined in Section 280G(b)(3) of the
Code) and so that no portion of such amounts and benefits received by Employee
shall be subject to the excise tax imposed by Section 4999 of the Code or
(b) paid in full, whichever produces the better net after-tax position to
Employee (taking into account any applicable excise tax under Section 4999 of
the Code and any other applicable taxes). The reduction of payments and benefits
hereunder, if applicable, shall be made by reducing, first, payments or benefits
to be paid in cash hereunder in the order in which such payment or benefit would
be paid or provided (beginning with such payment or benefit that would be made
last in time and continuing, to the extent necessary, through to such payment or
benefit that would be made first in time) and, then, reducing any benefit to be
provided in kind hereunder in a similar order. The determination as to whether
any such reduction in the amount of the payments and benefits provided hereunder
is necessary shall be made by ZS Pharma in good faith. If a reduced payment or
benefit is made or provided and through error or otherwise that payment or
benefit, when aggregated with other payments and benefits from ZS Pharma (or its
Affiliates) used in determining if a parachute payment exists, exceeds one
dollar ($1.00) less than three times Employee’s base amount, then Employee shall
immediately repay such excess to ZS Pharma upon notification that an overpayment
has been made. Nothing in this Section 2(d) shall require ZS Pharma (or any of
its Affiliates) to be responsible for, or have any liability or obligation with
respect to, Employee’s excise tax liabilities under Section 4999 of the Code.

3. Termination.

(a) Termination by ZS Pharma or Employee. Except as provided in Section 7,
Employee may terminate his or her employment voluntarily at any time, with or
without Good Reason, and ZS Pharma may terminate Employee’s employment at any
time, with or without Cause. In the event that Employee or ZS Pharma terminates
the employment relationship, the party initiating the termination shall provide
the other party with Notice of Termination.

(b) Termination upon Death. If Employee dies at a time when Employee is employed
by ZS Pharma, both this Agreement and Employee’s employment shall terminate as
of the date of Employee’s death.



--------------------------------------------------------------------------------

4. Compensation Upon Termination.

(a) By ZS Pharma Without Cause Or By Employee With Good Reason. If Employee’s
employment is terminated by ZS Pharma without Cause or by Employee for Good
Reason, ZS Pharma will provide compensation and benefits to Employee on the
following terms:

(1) Base Salary. As soon as practicable (or otherwise as required by law)
following the Termination Date, ZS Pharma will pay Employee’s Base Salary earned
through the Termination Date at the rate in effect on the date Notice of
Termination is given.

(2) Severance Pay. As soon as practicable, but no later than ten days following
the Termination Date, ZS Pharma will provide Employee with a release of claims
in a form satisfactory to ZS Pharma. On the first business day following the
expiration of the sixty-five day period following the occurrence of the
Termination Date, so long as Employee has timely executed and returned the
release of claims without revocation, ZS Pharma will provide a lump sum payment
of severance pay to Employee in an amount equal to twelve months of Employee’s
Base Salary at the rate in effect on the date Notice of Termination is given
(the “Severance Pay”).

(3) Welfare and Fringe Benefits. At the time of payment of the Severance Pay and
subject to Employee’s execution and return of the release described above, ZS
Pharma will also pay Employee, in lieu of the level of coverage for Employee and
his or her dependents under ZS Pharma’s welfare and fringe benefit plans that
applied during the period of active employment, an amount equal to the product
of (i) twenty-four times (ii) the amount that was paid by, allocated to, or
otherwise attributed to ZS Pharma as its employer premium contribution with
respect to Employee and his or her dependents, if any, under ZS Pharma’s welfare
and fringe benefit plans during the month immediately preceding the month in
which Employee’s termination occurred.

(4) Stock Options. As of the Termination Date on which Employee is terminated by
ZS Pharma without Cause or his or her employment is terminated by Employee with
Good Reason, Employee’s Stock Options will become fully vested and exercisable
for 180 days, and, for the avoidance of doubt, any employment termination by
Employee with Good Reason will be deemed a termination by ZS Pharma without
Cause under the terms of the Equity Plan under which the Stock Options were
granted. To the extent that the provisions of this subsection are inconsistent
with the provisions of Employee’s Option Agreements, Employee and ZS Pharma
hereby amend those Option Agreements to include the provisions of this
subsection, which supersede any inconsistent provisions of the Option
Agreements.

(b) Upon Other Termination of Employment. If Employee’s employment is terminated
by ZS Pharma for Cause, by Employee without Good Reason, or because of death, ZS
Pharma will pay Employee’s Base Salary earned through his or her last day of
employment and provide benefits under Employee’s Stock Options and welfare and
fringe benefit plans in accordance with the respective terms of those plans.



--------------------------------------------------------------------------------

5. Confidentiality; Restrictive Covenants.

(a) Confidentiality.

(1) Confidential Information. Employee recognizes and acknowledges that the
Confidential Information, as it may exist from time to time, is a valuable,
special, and unique asset of ZS Pharma, the knowledge and use of which provides
ZS Pharma with a competitive advantage over its competitors. Employee desires to
obtain ZS Pharma’s Confidential Information to aid in the effective performance
of Employee’s duties as an employee of ZS Pharma. Accordingly, from the
Effective Date, and until the tenth (10th) anniversary of such date or during
the period during which Employee is employed by ZS Pharma, Employee shall hold
in strict confidence and shall not, directly or indirectly, disclose or reveal
to any person, or use for Employee’s own personal benefit or for the benefit of
anyone else, any Confidential Information of any kind, nature, or description
(whether or not acquired, learned, obtained, or developed by Employee alone or
in conjunction with others) belonging to or concerning ZS Pharma or its
affiliates, agents, or employees, or any of its development or commercial
partners, customers, distributors, licensees, suppliers, or others with whom ZS
Pharma, or its affiliates, agents, or employees, now or hereafter have a
business relationship, except (a) with the prior written consent of an
authorized representative of ZS Pharma. Employee acknowledges that the
unauthorized use or disclosure of Confidential Information would be detrimental
to ZS Pharma and would reasonably be anticipated to materially impair ZS
Pharma’s value.

(2) Non-Disclosure of Third Party Confidential Information. Employee will not,
during the course of Employee’s employment with ZS Pharma, breach any other
agreement obligating Employee to keep in confidence any Confidential Information
acquired by Employee in confidence or in trust prior to beginning employment
with ZS Pharma. Employee further will not disclose to ZS Pharma or any of its
affiliates, agents, or employees, or induce ZS Pharma or any of its affiliates,
agents, or employees to use in any unauthorized manner, any Confidential
Information belonging to any third party acquired by Employee in confidence or
in confidence or in trust from such third party. Employee represents that
Employee either (a) is under no contractual obligation to a third party due to
having executed a restrictive covenant or confidentiality or non-competition
agreement, or (b) has provided ZS Pharma with a copy of any such covenant or
agreement for review by ZS Pharma prior to beginning employment with ZS Pharma,
which copy is attached to this Agreement as Exhibit A.

(3) Return of Confidential Information and Other Documents. Employee agrees to
promptly deliver to ZS Pharma, upon termination of Employee’s employment with ZS
Pharma, or at any other time when ZS Pharma so requests, all Confidential
Information and any derivations, summaries, memoranda, notes, records, drawings,
manuals, and other documents (and all



--------------------------------------------------------------------------------

copies thereof and therefrom) in any way relating to the business or affairs of
ZS Pharma or any of its development or commercial partners, customers,
distributors, licensees, or suppliers, whether made or compiled by Employee or
furnished to Employee by ZS Pharma or any of its affiliates, agents, employees,
consultants, customers, development or commercial partners, distributors,
licensees, or suppliers, that Employee has received or generated. Employee
confirms that all such derivations, summaries, memoranda, notes, records,
drawings, manuals, and other documents (and all copies thereof and therefrom)
constitute the exclusive property of ZS Pharma.

(4) Subpoena or Court Order. In the event Employee becomes aware of any
proceeding that might result in becoming legally compelled (by deposition,
interrogatory, request for documents, subpoena, court order, or similar process)
to disclose any Confidential Information, Employee shall promptly notify ZS
Pharma of such proceeding so that ZS Pharma may seek a protective order or other
appropriate remedy or waive compliance with the terms of this Agreement with
respect to such Confidential Information. In the event that Employee becomes
legally compelled to disclose any Confidential Information and such protective
order or other remedy is not obtained, or that ZS Pharma waives compliance with
the provisions hereof, Employee agrees to disclose only that portion of the
Confidential Information that Employee is legally required to disclose.

(b) Non-Competition and Non-Solicitation.

(1) During the time which Employee is employed by ZS Pharma (the “Employment
Period”) and for a period of six (6) months thereafter, Employee shall not,
directly or indirectly: (i) own, engage in, conduct, manage, operate,
participate in, be employed by, be connected in any manner whatsoever with, or
render services or advice to (whether for compensation or without compensation),
any other person or business entity which, in the reasonable judgment of ZS
Pharma, significantly and directly competes with a product being developed or
commercialized by ZS Pharma, or (ii) knowingly recruit or otherwise solicit or
induce any employee of ZS Pharma to terminate his or her engagement with, or
otherwise cease his or her relationship with, ZS Pharma in order to join any
person or entity which, in the sole judgment of ZS Pharma, competes with a
product being developed or commercialized by ZS Pharma.

(2) The obligations set forth in paragraphs 5(b)(1) above shall not restrict
Employee’s right to invest in the securities (not to exceed 1% of the
outstanding securities of any class) of any publicly-held or privately-held
corporation in the management of which Employee does not participate.

(3) The restrictions set forth in paragraphs 5(b)(1) are considered by the
parties to this Agreement to be reasonable for the purposes of protecting the
Business of ZS Pharma. However, if any such restriction is found by any court of
competent jurisdiction to be unfair because it extends for too long a period of
time or over too great a range of activities or in too broad of a geographic
area, it shall be interpreted to extend only over the maximum period of time,
range or activities or geographic area to which it may be enforceable.



--------------------------------------------------------------------------------

(c) Intellectual Property.

(I) Employee shall promptly disclose to ZS Pharma all ideas, inventions,
discoveries, processes, designs, methods, substances, articles, computer
programs, derivative works, and improvements, whether or not patentable or
copyrightable (all of the foregoing being hereinafter collectively called
“Intellectual Property”), that Employee conceives, invents, discovers, creates,
or develops, alone or with others, during the period of Employee’s employment by
ZS Pharma, if such conception, invention, discovery, creation, or development:
(i) occurs in the course of Employee’s employment with ZS Pharma; (ii) occurs
with the use of ZS Pharma’s or any of its affiliates’, agents’, or employees’
time, materials, or facilities; or (iii) could reasonably be considered to
relate or pertain in any way to ZS Pharma’s or any of its affiliates’, agents’,
or employees’ present or anticipated purposes, activities, or affairs.

(2) Employee agrees to assign and hereby irrevocably assigns to ZS Pharma, and
its successors, assigns, or designees, all of Employee’s right, title, and
interest in and to all Intellectual Property that Employee is obligated to
disclose to ZS Pharma pursuant to Section 6(a) and Employee acknowledges and
agrees that all such Intellectual Property is the exclusive property of ZS
Pharma. Employee further acknowledges and agrees that any and all works of
authorship including, without limitation, copyrights in any creation,
modification, or enhancement of any software or computer program, produced in
the course of Employee’s work for or employment by ZS Pharma, solely or with
others, are works made for hire and constitute the sole property of ZS Pharma.
Employee agrees to assign and hereby irrevocably assigns to ZS Pharma, and its
successors, assigns or designees, all of Employee’s right, title, and interest
in and to such works of authorship. Employee hereby irrevocably relinquishes and
forever waives for the benefit of ZS Pharma any moral rights (defined as either
any right to claim authorship of a work or any right to object to any distortion
or other modification of a work, or any similar right existing under the law of
any country in the world or under any international agreement) in any work of
authorship.

(3) Employee shall assist ZS Pharma in the preparation of and shall execute and
deliver all disclosures, applications for patents or reissue of patents, rights
of priority, assignments, and other documents, give all testimony, and in
general undertake all lawful and reasonable actions requested by ZS Pharma to
obtain, maintain, and enforce United States and foreign patents and to obtain,
maintain, and enforce on behalf of ZS Pharma or its designee legal title and all
rights in and to all Intellectual Property referred to in the preceding
provisions of this Section 5(c).

(4) Employee shall prepare and maintain adequate and current written records of
all Intellectual Property within the scope of Sections 5(c)(1) through 5(c)(3)
in the form of notes, sketches, drawings, memoranda, or reports, all of which
shall be promptly submitted by Employee to ZS Pharma and shall be owned
exclusively by ZS Pharma.



--------------------------------------------------------------------------------

(5) Employee shall perform Employee’s obligations under this Section 5(c) at ZS
Pharma’s expense, without any additional compensation other than that which
Employee receives by reason of Employee’s employment with ZS Pharma, or pursuant
to a separate agreement between ZS Pharma and Employee, if any, of ZS Pharma
that may be in effect from time to time.

(6) If ZS Pharma or its designee is unable for any reason whatsoever to obtain
Employee’s signature to any documents that Employee is required or may be
required by ZS Pharma to sign pursuant to this Section 5(c), Employee hereby
irrevocably designates and appoints ZS Pharma as Employee’s agent and
attorney-in-fact and hereby grants to ZS Pharma a power of attorney (in each
case with full power of substitution) to act for and on behalf of Employee and
in Employee’s stead to execute, deliver, and file all such documents (including,
without limitation, all applications for United States and foreign patents or
for the reissue of such patents) and to do all other lawful acts that Employee
is required or may be required by ZS Pharma to do pursuant to this Section 5(c).

(d) ZS Pharma shall be entitled to all lawful remedies available to it for the
enforcement of the covenants contained in this Section 5 and such provisions may
be enforced by an action, suit or proceeding (a “Proceeding”) in any court of
competent jurisdiction. In addition, Employee acknowledges and agrees that the
provisions of Section 5 shall constitute separate covenants which shall be
enforceable during and after the time Employee is employed by ZS Pharma. Without
limiting the generality of the foregoing, each of the parties hereto
acknowledges and agrees that the other party hereto would be irreparably damaged
if any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. It is accordingly agreed that
each party hereto shall be entitled to preliminary and permanent injunctive
relief to prevent breaches of the provisions of this Agreement by the other
party hereto without the necessity of proving actual damages or of posting any
bond, and to enforce specifically the terms and provisions hereof, which rights
shall be cumulative and in addition to any other remedy to which a party hereto
may be entitled hereunder or at law or equity.

(e) The covenants contained in Section 5 will be construed as independent of any
other provisions of this Agreement, and the existence of any claim or cause of
action of Employee against ZS Pharma or any officer, manager or equity owner of
ZS Pharma, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by ZS Pharma of the covenants of
Employee contained in this Section 5.



--------------------------------------------------------------------------------

6. Code Section 409A. Despite any other provisions of this Agreement to the
contrary, any Deferred Compensation payments otherwise due under this Agreement
will be paid in accordance with this Section.

(a) Post-Termination Payment Suspension. If as of the date his or her employment
terminates, Employee is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) and ZS Pharma has stock that is publicly traded
on an established securities market or otherwise, any Deferred Compensation
payments otherwise payable because of employment termination will be suspended
until the first day of the seventh month following the month in which the
Termination Date occurs (of, if earlier, Employee’s date of death), and the
Deferred Compensation payments in the seventh month (or, if earlier, Employee’s
date of death) will include all previously suspended amounts.

(b) Interpretation. This Agreement shall be interpreted and applied in a manner
consistent with the standards for nonqualified deferred compensation plans
established by Code Section 409A and its interpretive regulations and other
regulatory guidance. To the extent that any terms of this Agreement would
subject Employee to gross income inclusion, interest, or additional tax pursuant
to Code Section 409A, those terms are to that extent superseded by, and shall be
adjusted to the minimum extent necessary to satisfy or be excluded from coverage
by, the applicable Code Section 409A standards.

(c) Reimbursement. To the extent any payment hereunder is deemed a reimbursement
that is subject to Code Section 409A, (i) in no event shall any reimbursement
payment be made later than the close of the taxable year following the taxable
year in which the reimbursable expense (or similar charge) was incurred, and
(ii) the right to reimbursement shall not be subject to liquidation or exchange
for another benefit.

7. Obligation To Remain an Employee. In the event any other corporation, person
or group of persons acting in concert begins a tender or exchange offer,
circulates a proxy to shareholders or takes other steps known to Employee to
effect a Change in Control, Employee agrees to remain an employee of ZS Pharma
and to devote his or her best efforts to render full-time services to ZS Pharma
commensurate with Employee’s position, until the earliest of the following:
(a) such other corporation, person or group has abandoned or terminated efforts
to effect a Change in Control; (b) a Change in Control has occurred; or (c) this
Agreement has been terminated.

8. Notices. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered personally, mailed by United States certified
mail, return receipt requested, postage prepaid, or sent by prepaid express
mail, addressed as follows:

If to ZS Pharma:

ZS Pharma, Inc.

508 Wrangler Drive

Suite 100

Coppell, Texas 75019

Attn.: Corporate Secretary



--------------------------------------------------------------------------------

If to Employee:

Mark Asbury

1320 Cortez Avenue

Burlingame, California 94010

Either party may change the address to which notices are to be sent by written
notice to the other party. Notice of change in notice address shall be effective
only upon receipt by the other party.

9. Successors; Binding Agreement.

(a) ZS Pharma will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of ZS Pharma expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that ZS Pharma would be
required to perform it if no such succession had taken place.

(b) This Agreement shall inure to the benefit of and be enforceable by
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

10. Legal Actions.

(a) This agreement shall be governed by the laws of the State of Texas excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.

(b) In the event any legal action is brought at any time to resolve a dispute
under or in connection with this Agreement, ZS Pharma shall reimburse Employee,
on a current basis, for all legal fees and expenses, if any, incurred by
Employee in connection with such action. ZS Pharma shall make those
reimbursement payments to Employee within thirty (30) days after receiving
Employee’s statement for such fees and expenses, along with reasonable
supporting documentation. In the event, however, that ZS Pharma is the
prevailing party in the action under circumstances that permit the court to
award attorney’s fees to ZS Pharma, Employee shall reimburse ZS Pharma for all
sums advanced to Employee pursuant to this Section.

11. Miscellaneous.

(a) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

(b) No waiver by either party at any time of any breach by the other party of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
at the same or at any subsequent time. No agreement or representations, oral or
otherwise, express or implied, with respect to the subject matter of this
Agreement have been made by either party which are not set forth expressly in
this Agreement.

(c) In no event shall Employee be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to Employee under any
of the provisions of this Agreement, and such amounts shall not be reduced
whether or not Employee obtains other employment.



--------------------------------------------------------------------------------

12. Effective Date and Expiration. This Agreement becomes effective as of the
Effective Date and will expire immediately following the date on which
Employee’s employment with ZS Pharma is terminated by ZS Pharma, by Employee, or
by reason of Employee’s death. Expiration of this Agreement shall not reduce or
eliminate the rights and duties that Employee and ZS Pharma have accrued before
expiration.

13. Definitions. The following definitions shall be applicable to and govern the
interpretation of this Agreement:

(a) “Affiliate” means any entity that is a member, along with ZS Pharma, Inc.,
of a controlled group of corporations or a group of other trades or businesses
under common control, within the meaning of Code Section 414(b) or (c).

(b) “ZS Pharma” means ZS Pharma, Inc., an Affiliate, and any successor to the
business or assets of ZS Pharma, Inc. that executes and delivers the agreement
provided for in Section 9(a) of this Agreement or which otherwise becomes bound
by all of the tennis and provisions of this Agreement by the operation of law.

(c) “Board of Directors” means the Board of Directors of ZS Pharma.

(d) “Cause” means, with respect to termination of Employee’s employment by ZS
Pharma, one or more of the following occurrences, as determined by the Board of
Directors: (i) Employee’s willful and continued failure to perform substantially
the duties of Employee’s position or to follow lawful instructions of a senior
executive or the Board of Directors, if such failure continues for a period of
five days after ZS Pharma delivers to Employee a written notice identifying such
failure; (ii) Employee’s conviction of a felony or of another crime that
reflects adversely on ZS Pharma; (iii) Employee’s engaging in fraudulent or
dishonest conduct, gross misconduct that is injurious to ZS Pharma, or any
misconduct that involves moral turpitude; (iv) Employee’s material breach of his
or her obligations under this Agreement or under Employee Nondisclosure and
Noncompete Agreement between Employee and ZS Pharma; (v) alcohol or substance
abuse that has impaired or could reasonably be expected to impair the ability of
Employee to perform his or her duties to ZS Pharma; (vi) failure to comply with
ZS Pharma’s policies in any material respect, including those regarding
harassment or discrimination in employment; or (vii) excessive absenteeism,
willful or persistent neglect of, or abandonment of Employee’s duties, which has
not been cured after reasonable notice from ZS Pharma. For any of the stated
occurrences to constitute “Cause” under this Agreement, the Board of Directors
must find that the stated act or omission occurred, by a resolution duly adopted
by the affirmative vote of at least three-quarters of the entire membership of
the Board of



--------------------------------------------------------------------------------

Directors, after giving reasonable notice to Employee and an opportunity for
Employee, together with Employee’s counsel, to be heard before the Board of
Directors.

(e) “Change in Control” has the meaning given such term in the Equity Plan.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Confidential Information” means any and all financial, commercial,
business, technical, engineering, or other information in written, oral, visual,
or electronic form concerning the business and affairs of ZS Pharma and its
affiliates, agents, and employees, including without limitation (i) information
derived from reports, investigations, experiments, research, and work in
progress, (ii) drawings, designs, plans, and proposals, (iii) manufacturing
methods, (iv) proprietary computer programs and codes, (v) marketing and sales
data, plans, and proposals, (vi) customer, distributor, licensee, and supplier
lists and any other information about ZS Pharma’s relationships with others,
(vii) historical financial information and financial projections, and (viii) all
other concepts, ideas, materials, and information prepared or provided by or for
ZS Pharma. The term “Confidential Information” does not include information
that: (a) was or is made available to Employee without restriction by a third
party who has the right to disclose such information to Employee; (b) was known
to or independently developed by Employee prior to beginning employment by ZS
Pharma, as evidenced by corroborating, dated written documentation created prior
to beginning employment by ZS Pharma; or (c) becomes public through no breach of
this Agreement by Employee. In any action, suite, or other legal or
administrative proceeding involving an alleged breach of this Agreement,
Employee will bear the burden of proving that the relevant information falls
within one of these excluded categories.

(h) “Deferred Compensation” means compensation provided under a nonqualified
deferred compensation plan as defined in, and subject to, Code Section 409A.

(i) “Effective Date” means July 1, 2014.

(j) “Equity Plan” means ZS Pharma’s equity incentive or stock option plan in
effective as of the grant date of an award of Stock Options.

(k) “Good Reason” means, with respect to the termination of employment by
Employee, one or more of the following occurrences: (i) a material adverse
change in the nature or scope of Employee’s responsibilities; (ii) a reduction
in Employee’s salary rate or target bonus; (iii) a reduction of ten percent
(10%) or more in the aggregate benefits provided to Employee and his or her
dependents under ZS Pharma’s employee benefit plans; (iv) relocation of Employee
at ZS Pharma’s request further than twenty-five (25) miles from Employee’s
current location; or (v) failure by ZS Pharma to obtain the assumption agreement
from any successor as contemplated in Section 9(a). Notwithstanding the
foregoing, any assertion by Employee of a termination of employment or service
for Good Reason shall not be effective unless all



--------------------------------------------------------------------------------

of the following requirements are satisfied: (1) the condition described in
clause (i), (ii), (iii) or (iv) above giving rise to Employee’s termination of
employment or service must have arisen without Employee’s consent; (2) Employee
must provide written notice to the Company of such condition in accordance with
Section 8 within 30 days of the initial existence of the condition; (3) the
condition specified in such notice must remain uncorrected for 30 days after
receipt of such notice by the Company (“cure period”); and (4) Employee’s
termination of employment or service must occur within 30 days after the end of
the cure period. If Employee does not provide the notice described in clause
(2) above, or if the Company corrects the event during the cure period as
described in clause (3) above, or Employee does not terminate employment or
service as described in clause (4) above, then the event shall not constitute
Good Reason.

(1) “Notice of Termination” means a written notice, from the party initiating
Employee’s employment termination to the other party, specifying whether the
termination is covered by the provisions of Section 4(a) or (b) and the facts
and circumstances claimed to provide the basis for termination.

(m) “Option Agreement” means any agreement or other instrument evidencing a
grant or award of Stock Options under an Equity Plan.

(n) “Termination Date” means the date on which Employee’s employment with ZS
Pharma is terminated (i) pursuant to Employee’s Notice of Termination to ZS
Pharma, (ii) ZS Pharma’s Notice of Termination to Employee, or (iii) by reason
of Employee’s death.

[Signature Page Follows]



--------------------------------------------------------------------------------

ZS Pharma, by its duly authorized officers, and Employee have caused to be
executed and executed, respectively, this Agreement as of the Effective Date.

 

ZS PHARMA, INC. EMPLOYEE By:

/s/ Robert Alexander

By:

/s/ Mark Asbury

Name: Robert Alexander Mark Asbury Title: Chief Executive Officer